Name: Council Regulation (EEC) No 792/91 of 25 March 1991 extending the provisional anti-dumping duty on imports of aspartame originating in Japan and the United States of America
 Type: Regulation
 Subject Matter: foodstuff;  America;  Asia and Oceania;  competition
 Date Published: nan

 28 . 3 . 91 Official Journal of the European Communities No L 82/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 792/91 of 25 March 1991 extending the provisional anti-dumping duty on imports of aspartame originating in Japan and the United States of America validity of the provisional duty for a further period not exceeding two months ; whereas none of the exporters involved has objected, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community ( ! ), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas, by Regulation (EEC) No 3421 /90 (2), the Commission imposed a provisional anti-dumping duty on imports of aspartame originating in Japan and the United States of America ; Whereas the examination of the facts has not yet been completed and the Commission has informed the expor ­ ters concerned in Japan and the United States of America of its intention to propose an extension of the period of HAS ADOPTED THIS REGULATION : Article 1 The provisional anti-dumping duty on imports of aspar ­ tame originating in Japan and the United States of America is hereby extended for a period not exceeding two months as from 30 March 1991 . Article 2 This Regulation shall enter into force on the day fol ­ lowing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 March 1991 . For the Council The President R. STEICHEN (  ) OJ No L 209, 2 . 8 . 1988, p. 1 . (4 OJ No L 330, 29 . 11 . 1990, p . 16 .